         Case 1:17-cv-04853-JSR Document 110 Filed 07/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SARAH PALIN, an individual,
                                                         No. 17 Civ. 4853
                        Plaintiff,
                                                         Hon. Jed S. Rakoff
     – against –
                                                         ECF Case
 THE NEW YORK TIMES COMPANY,
 a New York corporation, and JAMES
 BENNET, an individual,

                        Defendant.


                      PLAINTIFF’S STATEMENT REGARDING
                FILING OF DECLARATION OF SHANE VOGT [DOC. 109]

       Plaintiff, Sarah Palin (“Gov. Palin”), by counsel and pursuant to ECF Rule 23.5(c), hereby

gives notice that the filing of the Declaration of Shane Vogt [Doc. 109], filed in support of

Plaintiff’s Response to Defendants’ Statement of Material Facts & Counterstatement of Material

Facts [Doc. No. 108], was delayed due to technical issues occurring late on the night of July 10,

2020. As set forth in Exhibit 1 (ECF Notice of Filing for Doc. No. 108), Plaintiff filed Doc. 108

at approximately 11:16 p.m. and immediately began uploading its supporting Declaration and

exhibits [Doc. No. 109] for filing. Because of the volume of exhibits, that process took an extended

amount of time. Plaintiff initiated the filing twice before midnight, but there were technical issues

that led to the filings being rejected [Exhibit 2 (ECF Notices re. error code)]. After that occurred,

and additional attempts to resolve the technical issues were unsuccessful, the ECF system went

offline [Exhibit 3]. After the second attempt to file Doc. No. 109 was unsuccessful, Plaintiff’s

counsel served a copy of what has now been filed as Doc. No. 109, including a link to access all

of its exhibits[Exhibit 4 (12:40 a.m. service email).]. Doc. No. 109 was filed as soon as practicable

after the ECF system came back online.


                                                 1
         Case 1:17-cv-04853-JSR Document 110 Filed 07/11/20 Page 2 of 2




Dated: July 11, 2020.                        /s/ Shane B. Vogt
                                             Kenneth G. Turkel (admitted pro hac vice)
                                             Email: kturkel@bajocuva.com
                                             Shane B. Vogt (admitted pro hac vice)
                                             Email: svogt@bajocuva.com
                                             BAJO | CUVA | COHEN | TURKEL
                                             100 North Tampa Street, Suite 1900
                                             Tampa, Florida 33602
                                             Telephone: (813) 443-2199
                                             Facsimile: (813) 443-2193

                                             Michael M. Munoz
                                             E-mail: mmunoz@golenbock.com
                                             GOLENBOCK EISEMAN ASSOR BELL
                                             & PESKOE LLP
                                             711 Third Avenue
                                             New York, NY 10017
                                             Telephone: (212) 907-7300
                                             Facsimile: (212) 754-0330

                                             Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

        I hereby certify that Plaintiff’s Statement Regarding Filing of Declaration of Shane Vogt
was filed electronically on July 11, 2020. This Notice will be sent by operation of the Court’s
electronic filing system to counsel of record for all parties as indicated on the electronic filing
receipt. Parties and their counsel may access this filing through the Court’s system.
                                             /s/ Shane B. Vogt
                                             Attorney




                                                2
Case 1:17-cv-04853-JSR Document 110-1 Filed 07/11/20 Page 1 of 3




                        EXHIBIT 1
                            Case 1:17-cv-04853-JSR Document 110-1 Filed 07/11/20 Page 2 of 3


Hbzm!Bsope

From:                            NYSD_ECF_Pool@nysd.uscourts.gov
Sent:                            Friday, July 10, 2020 11:17 PM
To:                              CourtMail@nysd.uscourts.gov
Subject:                         Activity in Case 1:17-cv-04853-JSR Palin v. The New York Times Company Counter Statement to Rule
                                 56.1


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                              U.S. District Court

                                                        Southern District of New York

Notice of Electronic Filing

             The following transaction was entered by Vogt, Shane on 7/10/2020 at 11:16 PM EDT and filed on 7/10/2020
             Case Name:          Palin v. The New York Times Company
             Case Number:        1:17-cv-04853-JSR
             Filer:              Sarah Palin
             Document Number: 108

Docket Text:
COUNTER STATEMENT TO [97] Rule 56.1 Statement. Document filed by Sarah Palin..(Vogt,
Shane)


1:17-cv-04853-JSR Notice has been electronically mailed to:

David A. Schulz               schulzd@ballardspahr.com, appell@ballardspahr.com, LitDocket_East@ballardspahr.com

David L. Axelrod               axelrodd@ballardspahr.com

Jacquelyn Nicole Schell              schellj@ballardspahr.com, appell@ballardspahr.com, LitDocket_East@ballardspahr.com

Jay Ward Brown                 brownjay@ballardspahr.com, LitDocket_East@ballardspahr.com

Kenneth G. Turkel               kturkel@bajocuva.com, tdeleo@bajocuva.com

Lee Levine               levinel@ballardspahr.com, LitDocket_East@ballardspahr.com

Michael D. Sullivan              sullivanm@ballardspahr.com, LitDocket_East@ballardspahr.com

Michael McGee Munoz                  mmunoz@golenbock.com, courtnotifications@golenbock.com
                                                                      1
                Case 1:17-cv-04853-JSR Document 110-1 Filed 07/11/20 Page 3 of 3


Shane B. Vogt   svogt@bajocuva.com, garnold@bajocuva.com, lisa.meriwether@bajocuva.com

Thomas Byrne Sullivan sullivant@ballardspahr.com, appell@ballardspahr.com, baileys@ballardspahr.com,
LitDocket_East@ballardspahr.com, relyear@ballardspahr.com

1:17-cv-04853-JSR Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=7/10/2020] [FileNumber=24268299-
0] [65941631a668aab81213d61bbc8e60e3aa98691be6a254b651637328e3af2f18ca
3703d3295ebc718ccf6d77540f4d540fac5221e15eaedb89c84d4d2c70a043]]




                                                           2
Case 1:17-cv-04853-JSR Document 110-2 Filed 07/11/20 Page 1 of 2




                        EXHIBIT 2
Case 1:17-cv-04853-JSR Document 110-2 Filed 07/11/20 Page 2 of 2
Case 1:17-cv-04853-JSR Document 110-3 Filed 07/11/20 Page 1 of 2




                        EXHIBIT 3
012213434               Case 1:17-cv-04853-JSR5678ÿ 1 ÿ7
                                                 Document    ÿFiled
                                                           110-3      ÿ23507/11/20
                                                                               ÿ6ÿ Page 2 of 2




                                           )*+,-.*ÿ0-ÿ01*ÿ2343ÿ567086,0ÿ9-:80ÿ;-8ÿ01*ÿ4-:01*8<ÿ567086,0ÿ-;ÿ=*>ÿ?-8@
                       4-:01*8<ÿ567086,0ÿ-;ÿ=*>ÿ?-8@ÿA*876-<ÿB3Cÿ=*D0E*<ÿFÿ5-,:.*<0ÿG6+6<Hÿ4I70*.ÿ
     J1*ÿ>*Kÿ+6<@ÿLK-M*ÿ>6++ÿ8*N68*,0ÿI-:ÿ0-ÿ01*ÿO:K+6,ÿP,,*77ÿ0-ÿ9-:80ÿQ+*,08-<6,ÿR*,-8N7ÿSOP9QRTÿU:K+6,ÿL,,*77ÿ7I70*.3
  VWXYZ[\][ÿFÿJ1*ÿ4-:01*8<ÿ567086,0ÿ-;ÿ=*>ÿ?-8@ÿ67ÿLÿ=*D0E*<ÿQ9Gÿ,-:803ÿO*87-<7ÿ>6716<Hÿ0-ÿ*+*,08-<6,L++Iÿ;6+*ÿ>601ÿ01*ÿ,-:80
     .:70ÿN-ÿ7-ÿ018-:H1ÿ01*ÿOP9QRÿ7I70*.3ÿ?-:ÿ>6++ÿ<**NÿL<ÿ:UH8LN*NÿOP9QRÿL,,-:<0ÿ01L0ÿ1L7ÿK**<ÿ+6<@*Nÿ0-ÿ0167ÿ,-:803
                                     ^_`ÿb_`cÿdef_`bghd_eÿ_eÿicjhkceÿlm^ÿnodnpÿqc`cr
                               stiuÿlm^ÿsc`vdncÿwehc``xyhd_eÿi_hdncÿf_`ÿzxo{ÿ||}ÿ~~
                                O+*L7*ÿK*ÿLNM67*Nÿ01*ÿ9-:807ÿQ+*,08-<6,ÿ9L7*ÿG6+6<HÿSQ9GTÿ7I70*.ÿ>6+ÿK*ÿ:<LML6+LK+*ÿ;8-.
                                   ÿrrÿh_ÿÿrrÿ_eÿsghx`g{}ÿzxo{ÿ||}ÿ~~r
                              5:86<Hÿ0167ÿ06.*ÿ01*ÿQ9Gÿ7I70*.ÿ>6+ÿK*ÿ:<LML6+LK+*ÿ0-ÿL+ÿ:7*87ÿS,-:80ÿ70L;;ÿQ9Gÿ;6+*87ÿL<NÿOP9QRT3
         G6+*87ÿL8*ÿN68*,0*Nÿ0-ÿ7*,06-<ÿC3ÿ-;ÿ01*ÿ9-:807ÿQ9GÿR:+*7ÿÿ<708:,06-<7ÿ;-8ÿ6<;-8.L06-<ÿ8*HL8N6<Hÿ0*,1<6,L+ÿ677:*7ÿ01L0ÿU8*M*<0ÿ06.*+Iÿ;6+6<H3
                                             lffcnhdvcÿy`doÿ|}ÿ~~}ÿhqcÿ̀xocÿf_`ÿcocnh`_ednÿfdodeÿqgvcÿnqgecr
                                                  modnpÿqc`cÿh_ÿvddhÿhqcÿn_x`hÿlm^ÿxocÿÿweh`xnhd_erÿ
                                        ooÿfdodeÿn_enc`edeÿhqcÿyyodnghd_eÿ_fÿhqcÿm_bb_ecgohqÿ_fÿxc`h_ÿdn_
                    yx`xgehÿh_ÿdhocÿwwwÿ_fÿlsÿg`cÿh_ÿcÿfdocÿdeÿhqcÿtdh`dnhÿ_fÿxc`h_ÿdn_ÿqhhycnfry`rxn_x`hr_vrÿ
              wby_`hgehÿi_hcÿFÿ0ÿ8*.L6<7ÿ01*ÿN:0Iÿ-;ÿ01*ÿL00-8<*Iÿ;-8ÿLÿUL80Iÿ0-ÿ8*M6*>ÿ8*H:+L8+Iÿ01*ÿN-,@*0ÿ71**0ÿ-;ÿ01*ÿ,L7*ÿSQ9GÿR:+*ÿT3ÿ
  E-ÿ0-ÿ100U7<I7N3:7,-:8073H-M8:+*7*,;F8*+L0*NF6<708:,06-<7ÿ;-8ÿQ+*,08-<6,ÿ9L7*ÿG6+6<HÿR:+*7ÿÿ<708:,06-<7ÿ;-8.7ÿ08L6<6<Hÿ6<;-8.L06-<ÿL<Nÿ0-ÿ76H<ÿ:Uÿ;-8
                                         <-06;6,L06-<ÿ-;ÿ6.U-80L<0ÿQ9Gÿ8*+L0*Nÿ<*>7ÿ6<,+:N6<Hÿ6<0*88:U06-<7ÿ6<ÿ7*8M6,*3
B5*,*.K*8CBÿ
9-:80ÿ<;-8.L06-<




11!"#$1#%15&'"(                                                                                                             212
Case 1:17-cv-04853-JSR Document 110-4 Filed 07/11/20 Page 1 of 3




                        EXHIBIT 4
                              Case 1:17-cv-04853-JSR Document 110-4 Filed 07/11/20 Page 2 of 3


Hbzm!Bsope

From:                             Gayla Arnold
Sent:                             Saturday, July 11, 2020 12:40 AM
To:                               'schulzd@ballardspahr.com'; 'sullivant@ballardspahr.com'; 'sullivanm@ballardspahr.com';
                                  'levinel@ballardspahr.com'; 'brownjay@ballardspahr.com'; 'axelrodd@ballardspahr.com';
                                  'schellj@ballardspahr.com'
             Cc:                  Shane B. Vogt (Shane.Vogt@bajocuva.com); Ken Turkel; David Hayes; Lisa Meriwether; Teri Deleo;
                                  'mmunoz@golenbock.com'
             Subject:             Palin/NYT - Service of Declaration
             Attachments:         Declaration of Shane Vogt.pdf



              Court:                U.S. District Court – Southern District of New York
              Case No:              17cv4853 (JSR)(DCF)
              Plaintiff(s):         Sarah Palin, an individual
              Defendant(s):         The New York Times Company, a New York corporation, and James Bennet, an
                                    individual
              Document(s) being     Declaration of Shane Vogt
              served:               Exhibits to Declaration: https://bcct.sharefile.com/d-sd49d3ed08cc4146a
              Sender’s Name:        Shane B. Vogt
              Sender’s Phone        813.443.2199
              Number:
              Note:                 Attempted twice to docket w/ the Court and received PDF errors (see
                                    below). Will attempt again to docket tomorrow and will contact the Clerk on
                                    Monday.

Gayla Arnold
Legal Assistant
Bajo | Cuva | Cohen | Turkel
100 N. Tampa Street, Suite 1900
Tampa, Florida 33602
P: 813.868.6172 | F: 813.443.2193
garnold@bajocuva.com




                                                                        1
Case 1:17-cv-04853-JSR Document 110-4 Filed 07/11/20 Page 3 of 3




                               2
